 



Exhibit 10.1
STEWART INFORMATION SERVICES CORPORATION AND SUBSIDIARIES
Executive Officers’ Bonus Plans
The following summarizes the terms of the bonus arrangements approved by our
Compensation Committee with respect to our executive officers:
MALCOLM S. MORRIS, as Chairman of the Board and Co-Chief Executive Officer,
shall receive in addition to his salary, 1% on the first $20,000,000 of the
consolidated pretax income (calculated after deducting minority interests) of
Stewart Title Guaranty Company as reported to its stockholder, .75% of the
pretax profits from $20,000,001 to $40,000,000, .50% of the pretax profits from
$40,000,001 to $60,000,000 and .35% of the pretax profits exceeding $60,000,000.
STEWART MORRIS, JR., as President and Co-Chief Executive Officer, shall receive
in addition to his salary, 1% on the first $20,000,000 of the consolidated
pretax income (calculated after deducting minority interests) of Stewart Title
Guaranty Company as reported to its stockholder, .75% of the pretax profits from
$20,000,001 to $40,000,000, .50% of the pretax profits from $40,000,001 to
$60,000,000 and .35% of the pretax profits exceeding $60,000,000.
MAX CRISP, as Executive Vice President and Chief Financial Officer, shall
receive in addition to his salary, .50% of the first $50,000,000 of the
consolidated pretax income (calculated after deducting minority interests) of
Stewart Title Guaranty Company as reported to its stockholder, .40% of the
pretax profits from $50,000,001 to $75,000,000, .30% of the pretax profits from
$75,000,001 to $100,000,000 and .20% of the pretax profits exceeding
$100,000,000. Mr. Max Crisp’s compensation from base salary plus bonus may not
exceed 75% of the total base salary plus bonus earned by a Chief Executive
Officer.
E. ASHLEY SMITH, as Executive Vice President — General Counsel, shall receive in
addition to his salary $125,000 in bonus compensation. In addition, in 2006
Mr. E. Ashley Smith will receive a one-time bonus of $67,500 in recognition of
his efforts related to certain initiatives.
MATTHEW W. MORRIS, as Senior Vice President — Planning and Development, shall
receive in addition to his salary, .15% of the consolidated pretax income
(calculated after deducting minority interests) of Stewart Title Guaranty
Company as reported to its stockholder. In addition, Mr. Matthew W. Morris may
be eligible to receive up to $25,000 of discretionary bonuses based on the
completion of certain projects and the approval of Mr. Stewart Morris, Jr.

